UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File Number: 000-29990 SENSE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) British Columbia (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2535 N. Carleton Avenue Grand Island, Nebraska (Address of principal executive offices) (Zip Code) (308) 381-1355 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.Seedefinition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at January 31, 2013 Common Stock 102,768,448 shares Table of Contents TABLE OF CONTENTS Sense Technologies Inc. Form 10-Q PART I-FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 BALANCE SHEETS AS OF NOVEMBER 30, 2012 (UNAUDITED) AND FEBRUARY 29, 2012 2 STATEMENTS OF LOSSES FOR THE THREEAND NINE MONTHSENDED NOVEMBER 30, 2(UNAUDITED) 3 STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED NOVEMBER 30, 2(UNAUDITED) 4 STATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE NINE MONTHS ENDED NOVEMBER 30, 2012 (UNAUDITED) AND THE YEAR ENDED FEBRUARY 29, 2012 5 NOTES TO UNAUDITED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 15 PART II-OTHER INFORMATION 16 ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 SIGNATURES 17 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements. SENSE TECHNOLOGIES INC. INTERIM FINANCIAL STATEMENTS November 30, 2012 (Stated in US Dollars) ( Unaudited ) 1 Table of Contents SENSE TECHNOLOGIES, INC. BALANCE SHEETS As of November 30, 2012 and February 29, 2012 (Stated in US Dollars) November 30, February 29, ASSETS Current Cash $ - $ - Accounts receivable Inventory - Prepaids Total Current Assets Deposit Prepaid royalties, non-current Equipment – Net of accumulated depreciation of $122,983 and $115,384 at November 30, 2012 and February 29, 2012, respectively Intangible assets 51 51 Total Assets $ $ LIABILITIES Current Bank overdraft $ $ Accounts payable Accounts payable-related party Accrued expenses Accrued expenses-related party Notes payable, current portion Notes payable-related party Advances payable – related entity Dividends payable Convertible promissory notes payable Total Current Liabilities Notes payable, related party, long-term - Notes payable, long-term Total Liabilities STOCKHOLDERS' DEFICIENCY Class A preferred shares, without par value, redeemable at $1 pershare 20,000,000 shares authorized, 315,914 sharesissued at November 30, 2012(February 29, 2012: 315,914) Common stock, without par value 150,000,000 shares authorized, 102,768,448 shares issued at November 30, 2012 (February 29, 2012: 100,818,448) Common stock payable Deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS 2 Table of Contents SENSE TECHNOLOGIES INC. INTERIM STATEMENTS OF LOSS For the three and nine months ended November 30, 2012 and 2011 (Stated in US Dollars) (Unaudited) Three months ended Nine months ended November 30, November 30, Sales $ Direct costs Gross profit ) (23,787 ) (20,894 ) Expenses Advertising and marketing - - - Consulting fees Contract labor Depreciation Filing fees Insurance Bank charges Legal and accounting Office and miscellaneous Rent Telephone and utilities 57 86 Transfer agent fees Travel and automotive Net operating loss (153,395 ) (45,597 ) (207,605 ) (184,081 ) Interest expense Net loss (189,524 ) (83,523 ) (329,591 ) (319,816 ) Preferred dividends, paid or accrued Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES TO THE FINANCIAL STATEMENTS 3 Table of Contents SENSE TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS For the nine months ended November 30, 2012 and 2011 (Stated in US Dollars) November 30, November 30, Operating Activities Net (loss) for the period $ ) $
